873 So. 2d 534 (2004)
BROWARD COUNTY, Appellant,
v.
ELLER DRIVE LIMITED PARTNERSHIP, a Florida limited partnership, Appellee.
No. 4D03-3718.
District Court of Appeal of Florida, Fourth District.
May 19, 2004.
Edward A. Dion, Andrew J. Meyers and James D. Rowlee, Fort Lauderdale, for appellant.
Clifford M. Stein, Miami Beach, for appellee.
PER CURIAM.
The trial court signed a final judgment on May 20, 2003, but neither side received a copy of the judgment until after the appeal time had run. On July 18, 2003, after the county became aware of the entry of the judgment, it filed a verified rule 1.540(b) motion to vacate, which the trial court denied. Florida Rule of Civil Procedure 1.080(h)(1) requires that conformed copies of all orders must be mailed to all parties. When a party does not receive a copy of an order in time to appeal it, and it was agreed that the county did not in this case, the trial court must grant a motion to vacate under rule 1.540(b) and enter a new order. Rosso v. Golden Surf Towers Condo. Ass'n, 711 So. 2d 1298 (Fla. 4th DCA 1998) and cases cited. Reversed.
WARNER, KLEIN and GROSS, JJ., concur.